The Oregon Mutual Savings Bank, an Oregon Corporation, and one of the respondents above named, has filed a petition for a modification of the court's opinion so as to conform to the notice of appeal given by C.M. Corkum and Marion L. Corkum, co-partners doing business under the firm name and style of C.M. *Page 696 
Corkum Co., in the case of Oregon Mutual Savings Bank, an OregonCorporation, v. William C. Gabriel, et al.
The petition is granted and the last paragraph of the opinion reading as follows:
    "It is therefore ordered that the decrees appealed from be reversed and the causes remanded to the Circuit Court for further proceedings not inconsistent herewith."
is deleted and there is added in lieu thereof the following:
    "It is therefore ordered that the decree in William C. Gabriel v. C.M. Corkum, et al., be reversed and set aside, and that the decree in Oregon Mutual Savings Bank, an Oregon Corporation, v. William C. Gabriel, et al., be set aside so far as it affects the rights of the appellants C.M. Corkum and Marion L. Corkum, co-partners doing business under the firm name and style of C.M. Corkum Co., and that appellants be granted the relief prayed for in the prayer of their answer and cross-complaint in said suit, and that the causes be remanded to the Circuit Court for further proceedings not inconsistent herewith. Nothing herein stated shall be considered as affecting the judgment and decree in favor of the Oregon Mutual Savings Bank, an Oregon corporation, against defendants William C. Gabriel and Ruth M. Gabriel, his wife, and Foster and Kleiser Company."
BRAND, J., did not participate in this opinion. *Page 697